
	

113 HJ 116 IH: Providing for the approval of the Congress of the proposed Agreement for Cooperation Between the Government of the United States of America and the Government of the Socialist Republic of Vietnam Concerning Peaceful Uses of Nuclear Energy transmitted on May 8, 2014.
U.S. House of Representatives
2014-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Mr. Kinzinger of Illinois (for himself and Mr. Engel) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		Providing for the approval of the Congress of the proposed Agreement for Cooperation Between the
			 Government of the United States of America and the Government of the
			 Socialist Republic of Vietnam Concerning Peaceful Uses of Nuclear Energy
			 transmitted on May 8, 2014.
	
	
		That the Congress does favor the proposed agreement for cooperation transmitted to the Congress by
			 the President on May 8, 2014.
		
